DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 and 16-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 1 is directed to a system for respiratory monitoring of a subject, which is a generic computer element performing a computational algorithm, mental process, or abstract idea. Specifically, the process involves separating a bioimpedance signal into an effort component and a flow component which are well known in the art and wherein the process can be done mentally or with the aid of pen-and-paper calculation in the manner as detailed in paragraphs 00116-00120 of the instant application. Claim 1 does not include additional elements that integrate the exception into a practical application of the exception or that are sufficient to amount to significantly more than the judicial exception or insignificant pre-solution activity for the reasons provided below which are in line with the 2014 Interim Guidance on Patent Subject Matter Eligibility (Federal Register, Vol. 79, No. 241, p 74618, December 16, 2014), the July 2015 Update on Subject Matter Eligibility (Federal Register, Vol. 80, No. 146, p. 45429, July 30, 2015), the May 2016 Subject Matter Eligibility Update (Federal Register, Vol. 81, No. 88, p. 27381, May 6, 2016), and the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 4, page 50, January 7, 2019). 
The analysis of claim 1 is as follows:
Step 1: Claim 1 is drawn to a generic apparatus or device  for performing a mental process or abstract idea.
Step 2A - Prong One: Claim 1 recites an abstract idea. In particular, claim 1 recites the following limitations:
[A1] A system for respiratory monitoring of a subject; [B1] said system comprising: …acquiring a bioimpedance signal; [C1] …receive the acquired bioimpedance signal and receive a reference signal, the reference signal representing a respiratory effort of the subject or a respiratory airflow at a time of bioimpedance signal acquirement; [D1] further configured to process the bioimpedance signal using information in the received reference signal to separate the bioimpedance signal into an effort component and a flow component, the effort component representing a respiratory effort of the subject, and the flow component representing a respiratory airflow of the subject. These elements [A1]-[D1] of claim 1 are drawn to an abstract idea since they recite a mental process that can be practically performed in the human mind including observation, evaluation, judgment, and opinion and using pen and paper.
Step 2A - Prong Two: Claim 1 recites the following limitations that are beyond the judicial exception: [A2] a bioimpedance measurement sensor, which is configured for arrangement in relation to the subject; [B2] a processing unit.
These elements [A2]-[B2] of claim 1 do not integrate the exception into a practical application of the exception. In particular, the elements [A2]-[B2] are merely instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.04(d) and MPEP 2106.05(f). Next, the claim as a whole is analyzed to determine whether the claim recites additional elements that integrate the judicial exception into a practical application. The claim fails to recite an additional element or a combination of additional elements to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limitation on the judicial exception.
Step 2B: Claim 1 does not recite additional elements that amount to significantly more than the judicial exception itself. In particular, the elements [A2]-[B2] do not qualify as significantly more because these limitations are simply appending well-understood, routine and conventional activities previously known in the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int 7, 110 USPQ2d 1976 (2014)) and/or a claim to an abstract idea requiring no more than being stored on a computer readable medium which is a well-understood, routine and conventional activity previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int 7, 110 USPQ2d 1976 (2014); SAP Am. v. InvestPic, 890 F.3d 1016 (Fed. Circ. 2018)).
In view of the above, the additional elements individually do not integrate the exception into a practical application of the exception and do not amount to significantly more than the above-judicial exception (the abstract idea). Looking at the limitations as an ordered combination (that is, as a whole) adds nothing that is not already present when looking at the elements taking individually. There is no indication that the combination of elements improves the functioning of a computer, for example, or improves any other technology. There is no indication that the combination of elements permits automation of specific tasks that previously could not be automated. There is no indication that the combination of elements includes a particular solution to a computer-based problem or a particular way to achieve a desired computer-based outcome. Rather, the collective functions of the claimed invention merely provide conventional computer implementation, i.e., the computer is simply a tool to perform the process.
Claims 2-13 and 16-17 depend from claim 1, and recite the same abstract idea as claim 1. Furthermore, these claims only contain recitations that further limit the abstract idea (that is, the claims only recite limitations that further limit the algorithm), with the following exceptions:
Claim 2 recites a reference measurement sensor.
Claim 13 recites wherein the bioimpedance measurement sensor comprises at least two or at least four electrodes and is configured for bipolar or tetrapolar measurement of the bioimpedance.
Each of these claims limitations does not integrate the exception into a practical application. In particular, the elements of claim 2 and 13 are merely instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.04(d) and MPEP 2106.05(f).
Also, each of these limitations does not recite additional elements that amount to significantly more than the judicial exception itself because they are simply appending well- understood, routine and conventional activities previously known in the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (2014); SAP Am. v. InvestPic, 890 F.3d 1016 (Fed. Circ. 2018)).
In view of the above, the additional elements individually do not integrate the exception into a practical application and do not amount to significantly more than the above-judicial exception (the abstract idea). Looking at the limitations of each claim as an ordered combination in conjunction with the claims from which they depend (that is, as a whole) adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer, for example, or improves any other technology. There is no indication that the combination of elements permits automation of specific tasks that previously could not be automated. There is no indication that the combination of elements includes a particular solution to a computer-based problem or a particular way to achieve a desired computer-based outcome. Rather, the collective functions of the claimed invention merely provide conventional computer implementation, i.e., the computer is simply a tool to perform the process.
Claims 14-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 14 is directed to a method for respiratory monitoring of a subject, which is a computational algorithm, mental process, or abstract idea. Specifically, the process involves separating a bioimpedance signal into an effort component and a flow component which are well known in the art and wherein the process can be done mentally or with the aid of pen-and-paper calculation in the manner as detailed in paragraphs 00116-00120 of the instant application. Claim 14 does not include additional elements that integrate the exception into a practical application of the exception or that are sufficient to amount to significantly more than the judicial exception or insignificant pre-solution activity for the reasons provided below which are in line with the 2014 Interim Guidance on Patent Subject Matter Eligibility (Federal Register, Vol. 79, No. 241, p 74618, December 16, 2014), the July 2015 Update on Subject Matter Eligibility (Federal Register, Vol. 80, No. 146, p. 45429, July 30, 2015), the May 2016 Subject Matter Eligibility Update (Federal Register, Vol. 81, No. 88, p. 27381, May 6, 2016), and the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 4, page 50, January 7, 2019). 
The analysis of claim 14 is as follows:
Step 1: Claim 14 is drawn to performing a mental process or abstract idea.
Step 2A - Prong One: Claim 14 recites an abstract idea. In particular, claim 14 recites the following limitations:
[A1] A method for respiratory monitoring of a subject; [B1] said method comprising: receiving an acquired bioimpedance signal representing a bioimpedance of the subject; [C1] receiving an acquired reference signal representing a respiratory effort of the subject or representing a respiratory airflow of the subject, wherein the bioimpedance signal and the reference signal have been acquired simultaneously; [D1] processing the bioimpedance signal using information in the received reference signal to separate the bioimpedance signal into an effort component and a flow component, the effort component representing a respiratory effort of the subject, and the flow component representing a respiratory airflow of the subject. These elements [A1]-[D1] of claim 14 are drawn to an abstract idea since they recite a mental process that can be practically performed in the human mind including observation, evaluation, judgment, and opinion and using pen and paper.
Step 2A - Prong Two: Claim 14 does not recite additional limitations that are beyond the judicial exception.
There are no elements that integrate the exception into a practical application of the exception. Next, the claim as a whole is analyzed to determine whether the claim recites additional elements that integrate the judicial exception into a practical application. The claim fails to recite an additional element or a combination of additional elements to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limitation on the judicial exception.
Step 2B: Claim 14 does not recite additional elements that amount to significantly more than the judicial exception itself. In particular, there are no elements that qualify as significantly more because the limitations are simply appending well-understood, routine and conventional activities previously known in the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int 7, 110 USPQ2d 1976 (2014)) and/or a claim to an abstract idea requiring no more than being stored on a computer readable medium which is a well-understood, routine and conventional activity previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int 7, 110 USPQ2d 1976 (2014); SAP Am. v. InvestPic, 890 F.3d 1016 (Fed. Circ. 2018)).
In view of the above, the additional elements individually do not integrate the exception into a practical application of the exception and do not amount to significantly more than the above-judicial exception (the abstract idea). Looking at the limitations as an ordered combination (that is, as a whole) adds nothing that is not already present when looking at the elements taking individually. There is no indication that the combination of elements improves the functioning of a computer, for example, or improves any other technology. There is no indication that the combination of elements permits automation of specific tasks that previously could not be automated. There is no indication that the combination of elements includes a particular solution to a computer-based problem or a particular way to achieve a desired computer-based outcome. Rather, the collective functions of the claimed invention merely provide conventional computer implementation, i.e., the computer is simply a tool to perform the process.
Claim 15 depends from claim 14, and recite the same abstract idea as claim 14. Furthermore, these claims only contain recitations that further limit the abstract idea (that is, the claims only recite limitations that further limit the algorithm), with the following exceptions:
Claim 15 recites a computer program product comprising a computer-readable medium storing computer-readable instructions such that when executed on a processing unit the computer program product will cause the processing unit to perform the method.
Each of these claims limitations does not integrate the exception into a practical application. In particular, the elements of claim 15 are merely instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.04(d) and MPEP 2106.05(f).
Also, each of these limitations does not recite additional elements that amount to significantly more than the judicial exception itself because they are simply appending well- understood, routine and conventional activities previously known in the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (2014); SAP Am. v. InvestPic, 890 F.3d 1016 (Fed. Circ. 2018)).
In view of the above, the additional elements individually do not integrate the exception into a practical application and do not amount to significantly more than the above-judicial exception (the abstract idea). Looking at the limitations of each claim as an ordered combination in conjunction with the claims from which they depend (that is, as a whole) adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer, for example, or improves any other technology. There is no indication that the combination of elements permits automation of specific tasks that previously could not be automated. There is no indication that the combination of elements includes a particular solution to a computer-based problem or a particular way to achieve a desired computer-based outcome. Rather, the collective functions of the claimed invention merely provide conventional computer implementation, i.e., the computer is simply a tool to perform the process.
Additionally, with respect to Claim 15, Applicant claims “a computer program product comprising a computer-readable storage medium…”. The term “computer readable storage medium” has been held to include both transitory (signals per se) and non-transitory forms of storage media, wherein transitory forms of storage media are not patent eligible. The Examiner suggests amending the claim to read “a computer program product comprising a non-transitory computer-readable medium…” in order to overcome this particular issue under 35 USC 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7-8, and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kapnisakis (WO 2004/112606) (previously cited) in view of Hoskuldsson et al. (U.S. Pat. No. 10869619) (previously cited) and Bolea (U.S. Pub. No. 2015/0224307).
Regarding claim 1, Kapnisakis discloses:
A system for respiratory monitoring of a subject (abstract and pg. 4, lines 28-30); said system comprising: a bioimpedance measurement sensor (figure 2 pg. 3, lines 4-15, pg. 6, lines 32-33, and pg. 7, lines 1-8 disclose wherein the system uses sensing electrodes for measuring bioimpedance) which is configured for arrangement in relation to the subject for acquiring a bioimpedance signal (See figure 2 pg. 3, lines 4-15); a processing unit (signal processing means; pg. 4, lines 1-3), which is configured to receive the acquired bioimpedance signal (Z[n] and/or primary signal ) and receive a reference signal (reference input u[n]) (see figure 6 and pg. 12, lines 30-33 and pg. 13, lines 1-19), the reference signal representing a respiratory effort of the subject or a respiratory airflow (pg. 3, lines 17-24, pg. 4, lines 25-26, pg. 6, lines 7-9, and pg. 7, lines 4-8 disclose wherein the bioimpedance measurement signals represent respiratory effort and/or airflow and pg. 12, lines 30-33 and pg. 13, lines 1-19 disclose wherein the calculation and determination steps use the reference signal); the processing unit being further configured to process the bioimpedance signal to separately obtain an effort component and a flow component, the effort component representing a respiratory effort of the subject, and the flow component representing a respiratory airflow of the subject (pg. 6, lines 7-9 disclose wherein the system provides estimates of the respiratory effort and airflow based on the impedance signals and pg. 8, lines 9-27 disclose wherein the system separately obtains the measure of airflow and respiratory effort from the bioimpedance signal and pg. 12, lines 30-32, pg. 13, lines 1-30, and pg. 14, lines 1-28 further disclose wherein the system uses various impedance input signals including the reference signal u[n] for calculations and wherein the signals y[n] (airflow) and a[n] (respiratory effort) are divided or separated into separate signals).
Yet Kapnisakis fails to disclose:
wherein the reference signal represents a respiratory effort of the subject or a respiratory airflow at the time of signal acquirement.
However, in the same field of systems for processing respiratory signals, Hoskuldsson discloses:
wherein the reference signal represents a respiratory effort of the subject or a respiratory airflow at the time of signal acquirement (column 5, lines 60-67 and column 6, lines 1-8 disclose wherein the system measures a reference VR or total airflow volume simultaneously with the signal T (thoracic effort) and A (abdomen effort)). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Kapnisakis to incorporate wherein the reference signal represents a respiratory effort of the subject or a respiratory airflow at the time of signal acquirement, as taught by Hoskuldsson, in order to increase the accuracy of the measurement device by quantitatively calibrating the device for making volume or flow measurements. 
Yet the combination does not disclose:
process the bioimpedance signal using information in the received reference signal to separate the bioimpedance signal into an effort component and a flow component, the effort component representing a respiratory effort of the subject, and the flow component representing a respiratory airflow of the subject.
However, in the same field of breathing monitoring devices, Bolea discloses:
process the bioimpedance signal using information in the received reference signal to separate the bioimpedance signal into an effort component and a flow component, the effort component representing a respiratory effort of the subject, and the flow component representing a respiratory airflow of the subject (paragraphs 0123-0124 disclose wherein the system analyzes the impedance signal and compares the impedance peak values to a threshold or reference signal value to individually determine or separate out the respiratory effort component and the airflow component from the impedance signal).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate process the bioimpedance signal using information in the received reference signal to separate the bioimpedance signal into an effort component and a flow component, the effort component representing a respiratory effort of the subject, and the flow component representing a respiratory airflow of the subject, as taught by Bolea, in order to allow for the determination of multiple physiological parameters for evaluating a subject from a single impedance source. 
Regarding claim 7, Kapnisakis in view of Hoskuldsson and Bolea discloses the system of claim 1, Kapnisakis further discloses: 
wherein the reference signal is a first reference signal and wherein the processing unit is further configured to receive a second reference signal, the second reference signal representing the respiratory effort of the subject or representing the respiratory airflow of the subject (pg. 3, lines 17-24, pg. 4, lines 25-26, pg. 6, lines 7-9, and pg. 7, lines 4-8 disclose wherein the bioimpedance measurement signals represent respiratory effort and/or airflow and pg. 12, lines 30-33 and pg. 13, lines 1-19 disclose wherein the calculation and determination steps use the reference signal and pg. 8, lines 11-13 disclose wherein the system acquires multiple bio-impedance signals). 
Regarding claim 8, Kapnisakis in view of Hoskuldsson and Bolea discloses the system of claim 1, Kapnisakis further discloses: 
wherein the processing unit is further configured to receive a respiratory event signal, which indicates abnormal respiration, wherein the processing unit is configured to divide the bioimpedance signal into the effort component and the flow component further based on the respiratory event signal (at least pg. 5, lines 8-14, pg. 6, lines 4-12 disclose wherein the system measures the bioimpedance signal to determine a respiratory event and wherein the determined signal is processed to produce and estimate of respiratory effort and airflow and wherein the respiratory event can be indicative of sleep apnea).
Regarding claim 10, Kapnisakis in view of Hoskuldsson and Bolea discloses the system of claim 1, Kapnisakis further discloses: 
wherein the processing unit is configured to use an adaptive filter for dividing the bioimpedance signal into the effort component and the flow component (pg. 13, lines 12-30 and pg. 14, lines 1-23 disclose wherein the system uses filters to determine and separate the signal data including y[n] (airflow) and a[n] (respiratory effort)).
Regarding claim 11, Kapnisakis in view of Hoskuldsson and Bolea discloses the system of claim 1, Kapnisakis further discloses: 
wherein the processing unit is configured to preprocess the bioimpedance signal before dividing the bioimpedance signal into the effort component and the flow component (pg. 4, lines 1-3 and pg. 8, lines 15-27 disclose wherein the signal processing means process and filter out unwanted interference prior to the analyzing and outputting step and further wherein the system filters derives two or more separate signals from the impedance signal to generate a respiratory related signal and a cardiac signal and wherein the airflow and respiratory effort signal are obtained from the respiratory related signal). 
Regarding claim 12, Kapnisakis in view of Hoskuldsson and Bolea discloses the system of claim 1, Kapnisakis further discloses: 
wherein the bioimpedance measurement sensor is arranged on a carrier configured for being arranged on a thorax region of the subject (See pg. 4, lines 21-23 and pg. 18, lines 1-3).
Regarding claim 13, Kapnisakis in view of Hoskuldsson and Bolea discloses the system of claim 1, Kapnisakis further discloses: 
wherein the bioimpedance measurement sensor comprises at least two or at least four electrodes and is configured for bipolar or tetrapolar measurement of the bioimpedance (see pg. 3, lines 4-15 and figure 2 disclosing multiple pairs of electrodes which would create bipolar and/or tetrapolar measurements).
Regarding claim 14, Kapnisakis discloses:
A method for respiratory monitoring of a subject (abstract and pg. 4, lines 28-30); said method comprising: receiving an acquired bioimpedance signal representing bioimpedance of the subject (figure 4, pg. 3, lines 4-15, pg. 6, lines 32-33, and pg. 7, lines 1-8 disclose wherein the system uses sensing electrodes for measuring a bioimpedance signal (Z[n]) of a subject); receiving an acquired reference signal (reference input u[n]) (see figure 6 and pg. 12, lines 30-33 and pg. 13, lines 1-19) representing a respiratory effort of the subject or a respiratory airflow (pg. 3, lines 17-24, pg. 4, lines 25-26, pg. 6, lines 7-9, and pg. 7, lines 4-8 disclose wherein the bioimpedance measurement signals represent respiratory effort and/or airflow and pg. 12, lines 30-33 and pg. 13, lines 1-19 disclose wherein the calculation and determination steps use the reference signal); and processing the bioimpedance signal to separately obtain an effort component and a flow component, the effort component representing a respiratory effort of the subject, and the flow component representing a respiratory airflow of the subject signal (pg. 6, lines 7-17 disclose wherein the system provides estimates of the respiratory effort and airflow based on the impedance signals and wherein the signal data is processed in order to obtain the airflow signal data and pg. 8, lines 9-27 disclose wherein the system separately obtains the measure of airflow and respiratory effort from the bioimpedance signal and pg. 12, lines 30-32, pg. 13, lines 1-30, and pg. 14, lines 1-28 further disclose wherein the system uses various impedance input signals including the reference signal u[n] for calculations and wherein the signals y[n] (airflow) and a[n] (respiratory effort) are divided or separated into separate signals).
Yet Kapnisakis fails to disclose:
wherein the reference signal represents a respiratory effort of the subject or a respiratory airflow at a time of the signal acquirement.
However, in the same field of systems for processing respiratory signals, Hoskuldsson discloses:
wherein the reference signal represents a respiratory effort of the subject or a respiratory airflow at a time of the signal acquirement (column 5, lines 60-67 and column 6, lines 1-8 disclose wherein the system measures a reference VR or total airflow volume simultaneously with the signal T (thoracic effort) and A (abdomen effort)). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Kapnisakis to incorporate wherein the reference signal represents a respiratory effort of the subject or a respiratory airflow at the time of signal acquirement, as taught by Hoskuldsson, in order to increase the accuracy of the measurement device by quantitatively calibrating the device for making volume or flow measurements.
Yet the combination does not disclose:
processing the bioimpedance signal using information in the received reference signal to separate the bioimpedance signal into an effort component and a flow component, the effort component representing a respiratory effort of the subject, and the flow component representing a respiratory airflow of the subject.
However, in the same field of breathing monitoring devices, Bolea discloses:
processing the bioimpedance signal using information in the received reference signal to separate the bioimpedance signal into an effort component and a flow component, the effort component representing a respiratory effort of the subject, and the flow component representing a respiratory airflow of the subject (paragraphs 0123-0124 disclose wherein the system analyzes the impedance signal and compares the impedance peak values to a threshold or reference signal value to individually determine or separate out the respiratory effort component and the airflow component from the impedance signal).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate processing the bioimpedance signal using information in the received reference signal to separate the bioimpedance signal into an effort component and a flow component, the effort component representing a respiratory effort of the subject, and the flow component representing a respiratory airflow of the subject, as taught by Bolea, in order to allow for the determination of multiple physiological parameters for evaluating a subject from a single impedance source.
Regarding claim 15, Kapnisakis in view of Hoskuldsson and Bolea discloses the method of claim 14, and Kapnisakis further discloses:
Wherein the method is performed using a computer program product comprising a computer-readable medium storing computer-readable instruction such that when executed on a processing unit the computer program product will cause the processing unit to perform the method (pg. 4, lines 9-16 disclose wherein the means or process is performed using a computer algorithm).
Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kapnisakis in view of Hoskuldsson and Bolea, as applied to claim 1, and further in view of Eger et al. (U.S. Pub. No. 2018/0344194) (previously cited).
Regarding claim 2, Kapnisakis in view of Hoskuldsson and Bolea discloses the system of claim 1, yet Kapnisakis does not disclose:
further comprising a reference measurement sensor, which is configured for arrangement in relation to the subject for acquiring the reference signal representing the respiratory effort of the subject or the respiratory airflow of the subject.
However, in the same field of measuring breathing efforts, Eger discloses:
further comprising a reference measurement sensor, which is configured for arrangement in relation to the subject for acquiring the reference signal representing the respiratory effort of the subject or the respiratory airflow of the subject (abstract, paragraphs 0018-0019, and 0094 disclose wherein the system determines the respiratory or breathing effort and paragraphs 0078 and 0083-0085 disclose wherein the system uses a reference electrode for determining a reference signal for analysis).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate further comprising a reference measurement sensor, which is configured for arrangement in relation to the subject for acquiring the reference signal representing the respiratory effort of the subject or the respiratory airflow of the subject, as taught by Eger, in order to have or add a dedicated reference measurement electrodes so as to accurately determine reference measurements for comparison and analysis with measurement readings so as to improve the accuracy of the system.  . 
Regarding claim 3, Kapnisakis in view of Hoskuldsson, Bolea, and Eger discloses the system of claim 2, yet Kapnisakis does not disclose:
wherein the reference measurement sensor is configured to acquire the reference signal representing the respiratory effort of the subject.
However, in the same field of measuring breathing efforts, Eger discloses:
wherein the reference measurement sensor is configured to acquire the reference signal representing the respiratory effort of the subject (abstract, paragraphs 0018-0019, and 0094 disclose wherein the system determines the respiratory or breathing effort and paragraphs 0078 and 0083-0085 disclose wherein the system uses a reference electrode for determining a reference signal for analysis).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the reference measurement sensor is configured to acquire the reference signal representing the respiratory effort of the subject, as taught by Eger, in order to have or add a dedicated reference measurement electrodes so as to accurately determine reference measurements for comparison and analysis with measurement readings so as to improve the accuracy of the system. 
Regarding claim 4, Kapnisakis in view of Hoskuldsson, Bolea, and Eger discloses the system of claim 3, Kapnisakis further discloses:
wherein the processing unit is configured to receive the acquired reference signal representing the respiratory effort of the subject and wherein the processing unit is configured to determine an estimation of the effort component based on the acquired bioimpedance signal and the acquired reference signal and to determine an estimation of the flow component based on the determined estimation of the effort component and the acquired bioimpedance signal (pg. 6, lines 7-9 disclose wherein the system provides estimates of the respiratory effort and airflow based on the impedance signals and column 12, lines 30-32, column 13, lines 1-30, and column 14, lines 1-28 disclose wherein the system uses various impedance input signals including the reference signal u[n] to determine a[n] (respiratory effort) and wherein the system further uses the calculated signal data to determine y[n] (airflow)).
Regarding claim 5, Kapnisakis in view of Hoskuldsson, Bolea, and Eger discloses the system of claim 2, yet Kapnisakis does not disclose:
wherein the reference measurement sensor is configured to acquire a reference signal representing a respiratory airflow of the subject.
However, in the same field of measuring breathing efforts, Eger discloses:
wherein the reference measurement sensor is configured to acquire a reference signal representing a respiratory airflow of the subject (paragraphs 0021-0025 disclose wherein the system determines a breathing signal and paragraph 0030 discloses wherein the breathing signal indicates the volume or airflow and paragraphs 0108-0110 further disclose wherein the system determines the volume or airflow signal and paragraphs 0078 and 0083-0085 disclose wherein the system uses a reference electrode for determining a reference signal for analysis).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the reference measurement sensor is configured to acquire a reference signal representing a respiratory effort of the subject, as taught by Eger, in order to have or add a dedicated reference measurement electrodes so as to accurately determine reference measurements for comparison and analysis with measurement readings so as to improve the accuracy of the system.
Regarding claim 6, Kapnisakis in view of Hoskuldsson, Bolea, and Eger discloses the system of claim 5, Kapnisakis further discloses:
wherein the processing unit is configured to receive the acquired reference signal representing the respiratory airflow of the subject and wherein the processing unit is configured to determine an estimation of the flow component based on the acquired bioimpedance signal and the acquired reference signal and to determine an estimation of the effort component based on the determined estimation of the flow component and the acquired bioimpedance signal (pg. 6, lines 7-9 disclose wherein the system provides estimates of the respiratory effort and airflow based on the impedance signals and pg. 12, lines 30-32, pg. 13, lines 1-30, and pg. 14, lines 1-28 disclose wherein the system uses various impedance input signals including the reference signal u[n] to determine y[n] (airflow) and wherein the system further uses the calculated signal data to determine a[n] (respiratory effort)).
Claims 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kapnisakis in view of Hoskuldsson and Bolea, as applied to claim 1, and further in view of Yuen et al. (U.S. Pub. No. 2010/0130873) (previously cited).
Regarding claim 9, Kapnisakis in view of Hoskuldsson and Bolea discloses the system of claim 1, yet Kapnisakis does not disclose:
wherein the processing unit is configured to apply a blind source separation algorithm on the bioimpedance signal for dividing the bioimpedance signal into the effort component and the flow component.
However, in the same field of respiration measuring devices, Yuen discloses:
wherein the processing unit is configured to apply a blind source separation algorithm on the bioimpedance signal for dividing the bioimpedance signal into the effort component and the flow component (at least paragraphs 0117-0120 disclose wherein the system can measure respiratory effort and respiratory rates including airflow and paragraphs 0114, 0154, and 0180 disclose wherein the system can use blind source separation algorithms to isolate different physiological motion signals). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the processing unit is configured to apply a blind source separation algorithm on the bioimpedance signal for dividing the bioimpedance signal into the effort component and the flow component, as taught by Yuen, in order to isolate different signals for separate analysis and display so that multiple parameters can be evaluated.
Regarding claim 16, Kapnisakis in view of Hoskuldsson, Bolea, and Yuen discloses the method of claim 9, yet Kapnisakis does not disclose:
wherein the processing unit is configured to use the received reference signal as observable variables providing reference effort or reference flow.
However, in the same field of breathing monitoring devices, Bolea discloses:
wherein the processing unit is configured to use the received reference signal as observable variables providing reference effort or reference flow (paragraphs 0123-0124 disclose wherein the system analyzes the impedance signal and compares the impedance peak values to a threshold or reference signal value to individually determine or separate out the respiratory effort component and the airflow component from the impedance signal).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the processing unit is configured to use the received reference signal as observable variables providing reference effort or reference flow, as taught by Bolea, in order to allow for the determination of multiple physiological parameters for evaluating a subject from a single impedance source.
Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. With regard to claim 17, the closest prior art of Kapnisakis in view of Hoskuldsson, Bolea, and Yuen fails to disclose: “wherein the processing unit is configured to use the received reference signal as input for comparing a filtered signal to the received reference signal for obtaining the effort component or the flow component from the bioimpedance signal”, in combination with the other claimed elements, as the prior art is silent as to using the reference signal to be compared with another filtered signal to generate an effort or flow component.
Response to Amendment
Applicant amended claims 1 and 14 in the response filed 12/21/2021.
Response to Arguments
Applicant’s arguments, see pages 11-15 of the response, filed 06/30/2022, with respect to the rejection(s) of claim(s) 1-16 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bolea which teaches the separation of an airflow and effort component from a single impedance signal.
Applicant’s arguments with regard to rejection of record under 35 USC 101 have been fully considered but are not persuasive. Applicant argues that the claims are not directed to an abstract idea and thus are patent eligible, however, this argument is not persuasive. Claim 1, 14, and 15 are directed to a system and method for respiratory monitoring of a subject, which is simply a system for performing a computational algorithm, mental process, or abstract idea using generic computer elements. Specifically, the process involves separating a bioimpedance signal into an effort component and a flow component which are well known in the art and wherein the process can be done mentally or with the aid of pen-and-paper calculation in the manner as detailed in paragraphs 00116-00120 of the instant application.
Additionally, Applicant argues that the instant claims are patent eligible under prong 2A because the claims merely involve a mental process or judicial exception but do not in fact recite the exception. This argument is not persuasive because the claims taken as a whole merely recite performing a series of computations on signal data and do not recite additional elements that integrate the exception into a practical application of the exception. 
Applicant additionally argues that the claims recite limitations that can not practically be performed in the human mind. However, this argument is not persuasive as paragraphs 0116-0120 of the instant application disclose the basic algebraic equations used for separating the impedance signal, as recited in claims 1, 14, and 15, which could easily be done in the human mind with the assistance of pen and paper and are certainly not beyond the realm of what could be practically performed in the human mind. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY MITCHELL FOLEY whose telephone number is (571)272-8607. The examiner can normally be reached Mon - Thurs 7am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.F./Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792